SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2002 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes [ ]No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of March 31, 2002 (Unaudited) and December 31, 20011 Consolidated Statements of Operations for the Three Months Ended March 31, 2002 (Unaudited) and March 31, 2001 (Unaudited)3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2002 (Unaudited) and March 31, 2001 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations 9 PART II OTHER INFORMATION Item 5 Other Information14 Item 6 Exhibits and Reports on Form 8K 15 Signatures 16 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P. and Subsidiary Consolidated Balance Sheets As of March 31, 2002 and December 31, 2001 March 31, December 31, ASSETS 2002 2001 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 324,662 $ 331,956 Accounts receivable-trade 14,439,549 14,443,374 Inventories 862,610 259,282 Prepaids 980,121 981,571 Deposits 44,450 44,450 Investments held by Trustee, including restricted funds of $18,635,901 and $2,666,539, respectively 22,062,297 9,572,996 Total current assets 38,713,689 25,633,629 INVESTMENTS HELD BY TRUSTEE, restricted funds 15,511,784 15,502,121 DEPOSITS 174,977 171,737 PROPERTY, PLANT & EQUIPMENT: Land 8,582,363 8,582,363 Electric and steam generating facilities 702,218,877 702,175,087 Less accumulated depreciation (99,416,434) (95,613,164) Net property, plant & equipment 611,384,806 615,144,286 FUEL RESERVE 5,595,228 4,059,534 DEFERRED FINANCING COSTS, net of accumulated amortization of $45,709,899 and $45,503,768, respectively 14,477,009 14,683,148 Total assets $ 685,857,493 $ 675,194,455 The accompanying notes are an integral part of these consolidated financial statements. 1 Indiantown Cogeneration, L. P. and Subsidiary Consolidated Balance Sheets As of March 31, 2002 and December 31, 2001 March 31, December 31, LIABILITIES AND PARTNERS' CAPITAL 2002 2001 (Unaudited) CURRENT LIABILITIES: Accrued payables/liabilities $ 7,277,451 $ 11,474,326 Accrued interest 15,401,379 2,324,178 Current portion - First Mortgage Bonds 11,460,407 11,460,407 Current portion lease payable - railcars 362,941 358,575 Total current liabilities 34,502,178 25,617,486 LONG TERM DEBT: First Mortgage Bonds 432,107,562 432,107,562 Tax Exempt Facility Revenue Bonds 125,010,000 125,010,000 Lease payable - railcars 3,494,228 3,584,963 Total long term debt 560,611,790 560,702,525 Total liabilities 595,113,968 586,320,011 PARTNERS' CAPITAL: Toyan Enterprises 27,268,430 26,706,773 Palm Power Corporation 9,074,352 8,887,444 Indiantown Project Investment Partnership 18,103,333 17,730,450 Thaleia 36,297,410 35,549,777 Total partners' capital 90,743,525 88,874,444 Total liabilities and partners' capital $ 685,857,493 $ 675,194,455 The accompanying notes are an integral part of these consolidated financial statements. 2 Indiantown Cogeneration, L.P. and Subsidiary Consolidated Statements of Operations For the Three Ended March 31, 2002 and March 31, 2001 Three Months Ended Three Months Ended March 31, 2002 March 31, 2001 Operating Revenues: (Unaudited) (Unaudited) Electric capacity and capacity bonus revenue $28,343,076 $31,089,589 Electric energy revenue 13,888,554 15,217,497 Steam revenue 85,412 151,491 Total operating revenues 42,317,042 46,458,577 Cost of Sales: Fuel and ash 17,059,864 17,180,187 Operating and maintenance 3,710,050 3,940,460 Depreciation 3,803,271 3,789,237 Total cost of sales 24,573,185 24,909,884 Gross Profit 17,743,857 21,548,693 Other Operating Expenses: General and administrative 760,143 1,375,742 Insurance and taxes 1,720,778 1,633,478 Total other operating expenses 2,480,921 3,009,220 Operating Income 15,262,936 18,539,473 Non-Operating Income (Expenses): Interest expense (13,669,241) (13,949,817) Interest/Other income (expense) 275,386 386,606 Net non-operating expense (13,393,855) (13,563,211) Net Income $ 1,869,081 $ 4,976,262 The accompanying notes are an integral part of these consolidated financial statements. 3 Indiantown Cogeneration, L.P. and Subsidiary Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2002 and 2001 Three Months Three Months Ended Ended March 31, March 31, 2002 2001 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,869,081 $ 4,976,262 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,009,320 3,995,376 Decrease in accounts receivable 3,825 12,872 (Increase) decrease in inventories and fuel reserves (2,139,022) 271,583 (Increase) decrease in deposits and prepaids (1,790) 79,503 Increase in accounts payable, accrued liabilities and accrued interest 8,880,327 14,352,726 Decrease in lease payable (86,370) (80,677) Net cash provided by operating activities 12,535,371 23,607,645 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant & equipment (43,700) (204,712) Increase in investment held by trustee (12,498,965) (23,617,859) Net cash used in investing activities (12,542,665) (23,822,571) CHANGE IN CASH AND CASH EQUIVALENTS (7,294) (214,926) CASH and CASH EQUIVALENTS, beginning of year 331,956 821,955 CASH and CASH EQUIVALENTS, end of period $ 324,662 $ 607,029 The accompanying notes are an integral part of these consolidated statements. 4 Indiantown Cogeneration, L.P. and Subsidiary Notes to Consolidated Financial Statements As of March 31, 2002 (Unaudited) 1.
